DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 3/16/2021 in which claims 1, 7, and 13 have been amended.  Thus, the claims 1-20 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of performing a sales facilitation operation without significantly more. 
For 101 analysis, Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 7, and 13. 
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., identifying a plurality of assets within a complex asset environment, the complex asset environment comprising a collection of interrelated assets hardware devices; obtaining, via the access module, information regarding a configuration of the plurality of assets within the complex asset environment, the access module comprising an authentication component, a session authorization component, an identity access management component and a localization component, the authentication component performing an authentication operation to authenticate a user of the sales facilitation system, the session authorization component performing a session authorization operation to authorize a session from another system interacting with the sales facilitation system, the identity access management component providing a framework for ensuring access to resourced of the sales facilitation system, the localization component adapting operation of the sales facilitation system, the localization component adapting operation of the sales facilitation system to a particular location; generating, via the sales facilitation engine, a candidate configuration of a second plurality of assets within the complex asset environment, the sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendations module, the total cost of ownership and return on investment module being implemented to perform financial calculations associated with a proposed sale of assets used in the complex asset environment, the analytics/recommendations module being implemented to analyze results of the financial calculations and make sales facilitation recommendations; comparing, via the sales facilitation engine,  the configuration of the plurality of assets with the candidate configuration of the second plurality of assets within the complex asset environment; performing, via the sales facilitation engine, the sales facilitation operation, the sales facilitation operation indicating an optimum configuration of assets within the complex asset environment based upon the comparing; and, configuration asset within the complex asset environment based upon the optimum configuration of assets indicated by the sales facilitations operation.  These limitations (with the exception of italicized limitations) describe the abstract idea of performing a sales Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of hardware devices, an access module, an authentication component, a session authorization component, an identity access management component and a localization component, the sales facilitation system, another system, the sales facilitation engine, investment module, and an analytics/recommendations module result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of the access module and the sales facilitation engine are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than 
the judicial exception because the additional elements of hardware devices, an access module, an authentication component, a session authorization component, an identity access management component and a localization component, the sales facilitation system, another system, the sales facilitation engine, investment module, and an analytics/recommendations module are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic Step 2B: NO).  Thus, the claim 1 is not patent-eligible.
Similar arguments can be extended to other independent claims 7 and 13 and hence the claims 7 and 13 are rejected on similar grounds as claim 1.
Dependent claims 2-6, 8-12, and 14-20 further define the abstract idea that is present in their respective independent claims 1, 7, and 13 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 1-20 are not patent-eligible.
Response to Arguments
	With respect to Applicant’s arguments regarding claims 1-20 under 35 U.S.C. 101, Applicant states that the claims are generally directed to the practical application of performing a sales facilitation operation via a sales facilitation system which includes an access module and a sales facilitation engine.  Additionally, Applicants note that the specification clearly sets forth the sales facilitation operation improves processor efficiency, and thus the efficiency of the information handling system by facilitating the sales facilitation operation; once the information handling system is configured to perform the sales facilitation operation, the information handling system becomes a specialized computing device specifically configured to perform the sales facilitation operation and is not a general purpose computing device as well as the implementation of the sales facilitation operation on the information handling system improves the functionality of the information handling system and provides a useful and concrete result of more optimizing the performance of a sales operation or process in a complex asset environment than would be realized without the sales facilitation operation (see e.g., application, Paragraph [0017]).  Each of these properties of the sales facilitation operation demonstrate that such a sales facilitation operation does not correspond to methods of organizing human activity.
Examiner respectfully disagrees and notes that there is no technology/technical improvement as a result of implementing the abstract idea on a computer.  An optimum configuration of assets with the complex asset environment is an improvement to the abstract idea of performing a sales facilitation operation and not to technology.  Improvement to an abstract idea does not make the claim patent eligible under 35 U.S.C. 101.  The improvement to processor efficiency may be due to processing limited set of data which is what is expected when implementing the claimed invention on a computer.  The information handling system is merely performing software instructions which does not make a general computer device a specialized computing device since the device is simply performing its typical function.  Processing a set of instructions by a generic computer device does not change the device to a specialized device.  The use of a generic computer to implement a set of instructions may correspond to a certain methods of organizing human activity (certain activity between a person and a computer, see October 2019 Update: Subject Matter Eligibility, page 5) in which the computer implements the abstract idea.  
Applicant also states that the claims now claim the step of configuring assets within the complex asset environment based upon the optimum configuration of assets indicated by the sales facilitation operation, which is a physical operation that could not be performed solely in someone’s mind.
Examiner respectfully disagrees and notes that the step of configuring assets correspond to a certain methods of organizing human activity (certain activity between a person and a computer).  The computer is simply used to implement the abstract idea and there is no technology/technical improvement as a result of computer implementation.  Thus, these arguments are moot in view of new ground of rejection presented above in this office action.
With respect to the rejection of claims 1-20 under 35 U.S.C. 103, Examiner withdraws the rejection in view of amendment/argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693